[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT             FILED
                                                   U.S. COURT OF APPEALS
                       ____________________________ ELEVENTH CIRCUIT
                                                         SEPT 20, 2006
                                                      THOMAS K. KAHN
                               No. 05-17028
                                                           CLERK
                           Non-Argument Calendar
                       ____________________________

                   D.C. Docket No. 05-00128-CR-T-17-TBM

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                     versus

LOSMAN R. GRANJA-PORTOCARRERO,
a. k. a. Losman Ricardo Granja-Portocarrero,

                                                       Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                    for the Middle District of Florida
                      ___________________________

                             (September 20, 2006)

Before EDMONDSON, Chief Judge, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Defendant-Appellant Losman Granja-Portocarrero appeals his 135-month

sentence imposed after he pled guilty to (1) possession with intent to distribute

five kilograms or more of cocaine while aboard a vessel subject to the jurisdiction

of the United States, in violation of 46 App. U.S.C. § 1903(a), (g); 18 U.S.C. § 2;

and 21 U.S.C. § 960(b)(1)(B)(ii); and (2) conspiracy to possess with intent to

distribute five kilograms or more of cocaine while aboard a vessel subject to the

jurisdiction of the United States, in violation of 46 App. U.S.C. § 1903(a), (g), and

(j); and 21 U.S.C. § 960(b)(1)(B)(ii). No reversible error has been shown; we

affirm.

      Granja-Portocarrero first argues that the district erred in denying him a

minor role reduction, U.S.S.G. § 3B1.2(b). He asserts that he was less culpable

than the other persons found on the boat (which was carrying 4,000 kilograms of

cocaine) because he was “only a courier” and was not responsible for planning the

delivery or distribution of the cocaine. Granja-Portocarrero also asserts that the

small fee he received for his participation indicates that he played a minor role in

the smuggling operation.

      We review for clear error the district court’s determinations about a

defendant’s role in an offense. United States v. Ryan, 289 F.3d 1339, 1348 (11th

Cir. 2002). The burden is on the defendant to establish his role by a

                                          2
preponderance of evidence. Id. Under U.S.S.G. § 3B1.2(b), “[a] defendant

warrants a two-level reduction for playing a minor role in an offense if he is less

culpable than most other participants, although his role could not be described as

minimal.” Id. Sentencing courts should consider two elements when determining

a defendant’s role in an offense: “first, the defendant’s role in the relevant conduct

for which [he] has been held accountable at sentencing, and, second, [his] role as

compared to that of other participants in [his] relevant conduct.” United States v.

De Varon, 175 F.3d 930, 940 (11th Cir. 1999) (en banc).

      The district court committed no clear error in determining that Granja-

Portocarrero’s role in the offense was more than minor. About the first element,

Granja-Portocarrero’s sentence was based only on the relevant conduct for which

he was held accountable at sentencing: the 4,000 kilograms of cocaine seized from

the boat on which he was paid to work. And in the drug courier context, a large

amount of drugs is an important factor in determining the availability of a minor

role adjustment. Id. at 943 (“[T]he amount of drugs imported is a material

consideration in assessing a defendant’s role in [his] relevant conduct. . . . [W]e

do not foreclose the possibility that amount of drugs may be dispositive . . . . ”).

About the second element, Granja-Portocarrero was one of only six crew members

on the boat, which was carrying over four tons of cocaine. He has failed to show

                                           3
that he “was less culpable than most other participants in [his] relevant conduct.”

Id. at 944. We see no clear error in the district court’s refusal to apply a minor

role reduction in this case.1

        Granja-Portocarrero next argues that his sentence was unreasonable under

the Supreme Court’s decision in United States v. Booker, 125 S.Ct. 738 (2005).

He contends that, in determining his sentence, the district court should have

considered that he was responsible for several family members who live in poverty

and that he joined the smuggling operation to make money for his family. Granja-

Portocarrero also asserts that the district court failed to consider sufficiently the

need to avoid unwarranted sentencing disparities with other defendants who were

involved in similar drug smuggling operations but received shorter sentences.

        Granja-Portocarrero was sentenced after the Supreme Court issued its

decision in Booker; so we review his sentence for reasonableness in the light of

the factors set out in 18 U.S.C. § 3553(a). United States v. Winingear, 422 F.3d

1241, 1244-46 (11th Cir. 2005). Under section 3553(a), a district court should

consider, among other things, the nature and circumstances of the offense, the

    1
     In addition, we reject Granja-Portocarrero’s argument that the district court “automatically
aggravated” his sentence by effectively characterizing him as an average participant in the smuggling
operation because, as we have discussed, the burden is on Granja-Portocarrero to establish that he
was entitled to a minor role reduction. See De Varon, 175 F.3d at 939 (“The proponent of the
downward adjustment -- here the defendant -- always bears the burden of proving a mitigating role
in the offense by a preponderance of the evidence.”).

                                                 4
history and characteristics of the defendant, the need for adequate deterrence and

protection of the public, policy statements of the Sentencing Commission,

provision for the medical and educational needs of the defendant, and the need to

avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).

        We conclude that Granja-Portocarrero’s sentence was reasonable. The

district court correctly calculated his Guideline imprisonment range as 135 to 168

months; and the court sentenced Granja-Portocarrero to the lowest point of that

range.2 See United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (noting

that “ordinarily we would expect a sentence within the Guidelines range to be

reasonable”).

        In addition, in sentencing Granja-Portocarrero, the district court noted the

section 3553(a) factors, commenting in particular on the poverty in which Granja-

Portocarrero and his family lived and the destructive effect of cocaine smuggling.

The district court also considered arguments made by the parties at Granja-

Portocarrero’s sentencing hearing about sentences received by minor participants

in other cases. The district court judge was not required to discuss all of the

section 3553(a) factors at the sentencing hearing. See United States v. Scott, 426


    2
     Except for disputing the district court’s decision not to apply a minor role reduction to his
sentence, Granja-Portocarrero does not challenge the district court’s calculation of his Guideline
range.

                                                5
F.3d 1324, 1329 (11th Cir. 2005) (explaining that “nothing in Booker or elsewhere

requires the district court to state on the record that it has explicitly considered

each of the section 3553(a) factors or to discuss each of the section 3553(a)

factors”). And nothing in the record convinces us that Granja-Portocarrero’s

sentence was unreasonable in the light of the section 3553(a) factors.3

       AFFIRMED.




   3
     The government argues that Granja-Portocarrero’s failure to raise an objection in district court
to the reasonableness of his sentence, or to argue that the district court did not consider sufficiently
the section 3553(a) factors, indicates that, instead of reviewing his sentence for reasonableness, we
should review Granja-Portocarrero’s challenge on appeal to the reasonableness of his sentence only
for plain error. We need not decide this issue because, for the reasons discussed, Granja-
Portocarrero’s claim that his sentence was unreasonable fails under either standard of review.

                                                   6